On Rehearing.
Labatjve, J.
We, have re-examined this,case, and we are satisfied that our former decision is correct, except in one respect, as regards the three thousand dollars, being the difference, between the $12,000 claimed in the petition and the §9,000 allowed by our decision.. We think that, in disallowing the §3,000, we should have given a judgment of nonsuit, and reserved plaintiff’s right to the balance.
It is therefore ordered and decreed, that our former decision be so amended as to give a judgment of nonsuit against plaintiff for the balance of his claim above nine thousand dollars, and that as amended, our former decision be affirmed.